          Case 1:19-cr-00838-PAE Document 49 Filed 02/11/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------- ------ x
                                    :
UNITED STATES OF AMERICA            :
                                    :                     CONSENT PRELIMINARY ORDER
          - v. -                    :                     OF FORFEITURE AS TO SPECIFIC
                                    :                     PROPERTY
AMIT AGARWAL,                       :
                                    :                     S1 19 Cr. 838 (PAE)
                 Defendant.         :
                                    :
---------------------------------- x

               WHEREAS, on or about February 11, 2021,                 AMIT AGARWAL (the

“Defendant”), was charged in a one-count Superseding Information, S1 19 Cr. 838 (PAE) (the

“Information”), with conspiracy to operate an unlicensed money transmitting business, in violation

of Title 18, United States Code, Section 371 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(1), of any and all property, real and personal, involved in the offense charged in

Count One of the Information, or any property traceable to such property, including but not limited

to a sum of money in United States currency representing the amount of property involved in the

offense charged in Count One of the Information, and $2,174,999.28 of the funds formerly on

deposit at Citizens Bank in Account Number ending in 9354, held in the name of Best Electronics

USA LLC, that were seized pursuant to a warrant signed by the Honorable Kevin Nathaniel Fox

on or about December 20, 2019, and any and all funds traceable thereto, including accrued interest

(the “Specific Property”);

               WHEREAS, on or about February 11, 2021, the Defendant pled guilty to Count

One of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
          Case 1:19-cr-00838-PAE Document 49 Filed 02/11/21 Page 2 of 6




admitted the forfeiture allegation with respect to Count One of the Information and agreed (i) to

forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(1), all of his

right, title and interest in the Specific Property, and (ii) agreed to cause Best Electronics USA LLC

to consent to the forfeiture of the Specific Property;

                WHEREAS, the Defendant and Best Electronics USA LLC consent to the forfeiture

of all right, title and interest in the Specific Property as property involved in the offense charged

in Count One of the Information; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Tara M. La Morte and Cecilia E. Vogel of counsel, and the Defendant, and his counsel,

Peter M. Skinner, Esq. and Brendan F. Quigley, Esq., that:

                1.       As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

                2.       Best Electronics USA LLC hereby consents to the forfeiture of the Specific

Property to the United States, and Best Electronics USA LLC will not file any third-party petition
            Case 1:19-cr-00838-PAE Document 49 Filed 02/11/21 Page 3 of 6




or otherwise challenge the forfeiture of the Specific Property, or assist anyone other person in

doing so.

                3.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant, AMIT

AGARWAL, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

                4.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property, the United States (or its designee) is hereby authorized to take or to maintain possession

of the Specific Property and to hold such property in its secure custody and control.

                5.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant and Best Electronics USA LLC,

claiming interest in the Specific Property must file a Petition within sixty (60) days from the first

day of publication of the Notice on this official government internet web site, or no later than

thirty-five (35) days from the mailing of actual notice, whichever is earlier.

                6.     The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
          Case 1:19-cr-00838-PAE Document 49 Filed 02/11/21 Page 4 of 6




of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                7.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                8.      Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

                9.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

                10.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.



                 (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
Case 1:19-cr-00838-PAE Document 49 Filed 02/11/21 Page 5 of 6




                                            2/11/21




                                            2/11/21
      Case 1:19-cr-00838-PAE Document 49 Filed 02/11/21 Page 6 of 6




SO ORDERED:

     
HONORABLE PAUL A. ENGELMEYER
                                                    2/11/2021
                                                   DATE
UNITED STATES DISTRICT JUDGE
